Title: Thomas Jefferson to Martha Jefferson Randolph, 13 August 1815
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


           Montpelier  Aug 13. ’15.
          The letter you forwarded, my dear Martha, desiring me to attend the Buckingham court of this month, requires an impossibility because that is tomorrow. I Know also that the trial of the question cannot be at the Same court at which the two wills are presented. Time must be given to Summon witnesses, and I Suppose I shall be Served with a Summons notifying the day I must appear.—We have had a safe journey, shall return to Mr Lindsay’s tomorrow night & shall be at home to dinner on Tuesday. Yours with unalterable & tender affection
          (Signed) Th: Jefferson
        